internal_revenue_service number release date index number -------------------- ------------------------------- ------------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc ita b05 plr-123314-06 date date -------------------- --------------------- --------------------------------- -------------------------- taxpayer taxpayer’s father ------------------------- taxpayer’s mother ------------------- state trust date dear ----------------- this responds to your letter dated date requesting a private_letter_ruling regarding whether the exchange by taxpayer with the trust and taxpayer’s three siblings siblings of her undivided twenty-five percent interest in parcel for a hundred percent interest in parcel will constitute a like-kind_exchange under sec_1031 of the internal_revenue_code the code facts taxpayer’s father during his lifetime acquired certain timberlands in state which he held for income producing and investment purposes among the interests were parcels that are subject_to this ruling_request parcel parcel and parcel after taxpayer’s father’s death parcel was transferred to taxpayer’s mother and parcels and were transferred to the trust subsequent to the receipt of parcel taxpayer’s mother transferred parcel as a gift to taxpayer and her siblings in equal undivided interests as tenants-in-common the trust held parcel’s and for the benefit of taxpayer’s mother during her lifetime the taxpayer and her siblings are equal remainder beneficiaries of the trust’s assets the trustees of the trust and the siblings decided to sell all of their land holdings including parcels and taxpayer did not want to divest herself in ownership of real_estate so to accommodate the parties’ desires and to increase the marketability plr-123314-06 of the parcels the parties agreed that taxpayer would exchange her undivided twenty- five percent interest in parcel for a one hundred percent unencumbered fee simple interest in parcel the parties agreed that the fair_market_value of taxpayer’s twenty-five percent interest in parcel was equal to the fair_market_value of parcel following the exchange on date the trust and siblings sold parcels and to an unrelated third party law and analysis sec_1031 of the code provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1031 of the code also provides that replacement_property must be identified within days of relinquished_property and that the receipt of replacement_property for relinquished_property must occur within days of the sale of relinquished_property revrul_73_476 1973_2_cb_300 provides that exchanges of undivided interests in multiple parcels of real_estate for percent ownership of one or more parcels of the same real_estate qualify as valid like-kind_exchanges sec_1031 of the code generally provides that if a a taxpayer exchanges property with a related_person b there is nonrecognition_of_gain_or_loss to the taxpayer under this section with respect to the exchange and c before the date years after the date of the last transfer which was part of such exchange- i the related_person disposes of such property or ii the taxpayer disposes of the property received in the exchange from the related_person which was of like_kind to the property transferred by the taxpayer there shall be no nonrecognition_of_gain_or_loss under this section to the taxpayer with respect to such exchange except that any gain_or_loss recognized by the taxpayer by reason of this subsection shall be taken into account as of the date on which such subsequent disposition occurs sec_1031 of the code provides that there shall not be taken into account any disposition with respect to which it is established to the satisfaction of the secretary that neither the exchange nor such disposition had as one of its principal purposes the avoidance of f ederal income_tax the legislative_history of sec_1031 identifies several situations intended to qualify under this provision it lists among others that the non-tax avoidance exception applies to transactions that do not involve the shifting of basis between properties h_r conf_rep no pincite the purpose of the exception is to prevent plr-123314-06 related parties from shifting basis from a low basis asset to a high basis asset in anticipation of the sale of the low basis asset to reduce gain recognition on the disposition of the low basis asset in the instant case taxpayer exchanged an undivided_interest in parcel for a fee simple interest in parcel pursuant to revrul_73_476 an exchange of an undivided_interest in real_estate for a fee interest in real_estate constitutes an exchange of like_kind properties in addition since the exchange of taxpayer’s undivided_interest in parcel for a fee simple interest in parcel occurred simultaneously the exchange meets the day requirement provided in sec_1031 further neither the exchange nor the subsequent disposition of parcel is a disposition that causes recognition of gain to taxpayer pursuant to the income_recognition rule_of sec_1031 for exchanges between related_persons the legislative_history of sec_1031 states that dispositions that do not involve the shifting of basis between properties are not taken into account under sec_1031 c taxpayer has represented that that the respective per acre basis in parcels and were equivalent as a result of the step-up_in_basis which occurred when taxpayer’s father died owning the parcels accordingly under f c this disposition does not involve basis shifting and therefore will not be taken into account under sec_1031 conclusion the exchange by taxpayer with the trust and siblings of her undivided twenty-five percent interest in parcel for a hundred percent interest in parcel will constitute a like-kind_exchange under sec_1031 of the code in addition the trust’s subsequent sale of its interest in parcel was not a disposition that caused recognition of any gain to taxpayer pursuant to f because the avoidance of federal_income_tax was not one of the principal purposes of the exchange or subsequent disposition of parcel the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-123314-06 this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours george f wright senior technician reviewer branch office of associate chief_counsel income_tax accounting
